SMITH, Acting Chief Judge.
Blair appeals from a judgment of conviction and sentences entered on negotiated pleas of nolo contendere. The appeal has proceeded in accordance with the principles of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although the convictions are for “armed robbery” and “attempted armed robbery”, the information to which Blair pleaded made no charge that Blair used a firearm, deadly weapon, or other weapon in perpetrating the offenses. While the judgment must therefore be corrected to reflect the offenses charged, Blair was not misled in his understanding of the maximum imprisonment to which his pleas subjected him. He was correctly advised that robbery is punishable by imprisonment for a term not exceeding fifteen years. Sections 812.-13(2)(c), 775.082(3)(c), Florida Statutes (1977). The plea bargain contemplated that Blair would “receive no more than a fifteen-year sentence to serve ten and have five on probation . . . .” The sentences of ten years for robbery and five years for attempted robbery, to run concurrently, were within the parameters of both the bargain and the statutes.
The judgment is REVERSED and the case is remanded for entry of a corrected judgment imposing the same sentences. Appellant need not be present for entry of the corrected judgment.
MELVIN and BOOTH, JJ., concur.